Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments) is acknowledged.  The amendments have overcome all the rejections of record but for the obviousness rejection.

Election/Restrictions - Species
Applicant’s election without traverse to the oxytocin species of 9mer naturally occurring amino acid sequence of SEQ ID NO: 1 (also per the amendment to claim 1 and other relevant claims); to opioid/opiate drug agent as the at least one drug (also per the amendment to claims 2 and other relevant claims); and to exposure being prenatally (also per the cancellation of claim 6 and retention of claim 5) in the reply filed on 9/12/20 is acknowledged.
	Claims 1-5, 7-10, 14-21, 23-25 and 29-31 are now pending following the amendments and examined on the merits as drawn to the above.

Claim Rejections - 35 USC § 103 - Maintained
Claims 17-21, 23-25, and 29-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (U.S. Patent Publication 2013/0085106) in view of Gutkowska et al. (U.S. Patent Application No. 2006/0205636) and Sadee et al. (CA 3010609).
Pederson teach treating opioid addiction and withdrawal in adults with oxytocin (title, abstact, entire document), using standard amounts, with standards forms.
Pederson does not expressly teach oxytocin is SEQ ID NO: 1 or providing the same in neonates, e.g. for neonatal abstinence syndrome (NAS).

	Sadee teach treatment of neonatal abstinence syndrome (NAS) as a way to reduce the symptoms associated with e.g. opioid withdrawal.
	Thus, it would have been prima facie obvious to administer the same treatment regimen of oxytocin for opioid withdrawal in adults as in Pederson as in Sadee with neonates using the same human oxytocin as Gutkowska.
Response to Arguments (No Substantive Amendments)
	Applicants arguments have been fully considered but are not yet found persuasive.  Upon closer review of primary reference Pederson, para [0060], Pederson leaves treatment of opioid withdrawal with oxytocin open subjects “of all ages” which would include neonates:
[0060] [ ] Suitable subjects include both males and females and subjects of all ages including infant, juvenile, adolescent, adult and geriatric subjects.
While Pederson does not expressly recite the term “neonate”, such falls within the class of “all ages”, just as do the recited infants, juveniles, adolescent, adult, geriatric – the entire span of life, no matter what age, is contemplated by Pederson.  Thus, it would have been prima facie obvious based on Pederson to equally administer such to a neonate, absent further evidence.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654